Citation Nr: 0326655	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee ligamentous injury, currently evaluated as 20 
percent disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims for a 
disability rating in excess of 20 percent for his service-
connected right knee disorder and a total rating for 
compensation based on individual unemployability due to a 
service-connected disability.  The veteran filed a timely 
appeal to these adverse determinations.  This case has been 
advanced on the docket due to the advanced age of the 
veteran.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2002).  


REMAND

From a review of the record, the Board finds that additional 
development is warranted in this case. 

In October 1996, the Board issued a decision in which it 
determined that an increased rating to 20 percent, and no 
more, was warranted for the veteran's right knee disorder.  
The Board explained that based upon the medical evidence at 
that time showing a medial meniscus tear which had not been 
disassociated from the original right knee injury, a positive 
McMurray test, moderate degenerative joint disease, some 
ligamentous laxity, combined with numerous repeated findings 
of pain in the lateral and medical joint lines, pain in the 
patellofemoral area and pain on extremes of passive 
extension, the veteran's right knee disability was considered 
to be moderate in nature and therefore warranted an increase 
to a 20 percent disability rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.

In an April 2003 written brief presentation to the Board, the 
veteran's accredited representative in this case requested 
that VA award the veteran a separate compensable evaluation 
for right knee arthritis from that assigned the other 
residuals of the right knee ligamentous injury including 
instability.  In this regard, the Board notes that under 
Diagnostic Code 5257, a knee impairment with recurrent 
subluxation and lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Generally 
speaking, when a service-connected knee disability is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other factors, 
such as limitation of motion or pain with use, are not to be 
considered when evaluating the disability.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996) (when disability is rated under 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply).  

However, the Board notes that the veteran may be entitled to 
a separate rating for arthritis of the right knee which was 
diagnosed on most recent VA examination in May 2001.  In this 
regard, where the medical evidence shows that the veteran has 
arthritis of a joint, and where the diagnostic code 
applicable to his disability is not based upon limitation of 
motion, a separate rating for limitation of motion under 
Diagnostic Code 5003 may be assigned if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97.  
Further, in VAOPGCPREC 9-98, the General Counsel noted that a 
separate rating for arthritis could be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59 pursuant 
to Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  As 
noted, the veteran's right knee disorder is rated under 
Diagnostic Code 5257, which is not predicated on loss of 
range of motion.  38 C.F.R. Part 4 (2002); see also Johnson 
v. Brown, supra.   If the veteran has arthritis of the right 
knee and it is part of the service-connected disability, he 
may be entitled to a separate rating for arthritis with 
limited or painful motion under Diagnostic Code 5003 and for 
other impairment of the knee with subluxation or lateral 
instability under Diagnostic Code 5257.   However, the RO has 
not considered whether the veteran is entitled to service 
connection for arthritis of the right knee and, if so, 
whether a separate rating is warranted.

Because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran, and because the service-connected 
disability appears to contemplate limitation of motion as 
well as other symptoms that should be considered by the RO in 
rating the veteran's disability, a remand for a VA 
examination to ascertain the degree of knee impairment is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 
377 (1994); 38 C.F.R. § 3.326 (2000).  The RO's adjudication 
must consider whether separate ratings are warranted for 
separate manifestations of service-connected disability.  
Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Board will defer consideration of the veteran's claim for 
a TDIU pending resolution by the RO of the matter as set 
forth above.

Finally, with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), the Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA 
notification letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
and to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
including VA, who treated the veteran for 
a right knee disorder since February 
2002.  The RO should obtain complete 
clinical records of all such treatment.  
If requests for any private treatment 
records are not successful, the RO should 
inform the veteran of this so that he may 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to evaluate his right knee disorder.  The 
appellant should be advised of the 
consequences under 38 C.F.R. § 3.655 of 
any failure (without good cause) to 
report for a VA examination.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  Any 
necessary tests and studies should be 
conducted.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  Any limitation of motion or 
functional limitation of the right knee 
that is attributable to the service-
connected condition should be identified.  
The examiner is asked to render opinions 
as to (a) whether any arthritis of the 
right knee is part of/or has resulted 
from the service-connected right knee 
disorder; (b) whether the veteran has 
ankylosis of the right knee, and, if so, 
whether such ankylosis is favorable or 
unfavorable and in which position the 
knee is ankylosed as stated in degrees; 
(c) whether the veteran has any laxity, 
subluxation, or instability of the right 
knee, and, if so, the severity of such 
findings; and whether there is any 
objective evidence of pain referable to 
the right knee, and 
(d) whether pain could significantly 
limit functional ability during flare-ups 
or when the right knee is used repeatedly 
over time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should then 
readjudicate the veteran's claim for an 
increased rating for his right knee 
disorder.  In readjudicating the claim, 
the RO should consider whether the 
veteran has arthritis of the right knee 
that is part of his service-connected 
right knee disorder, and, if so, whether 
a separate rating is warranted for the 
arthritis, see VAOPGCPREC 23-97.  The RO 
should also readjudicate the claim for a 
TDIU, if in order.  If either or both 
claims remain denied, the appellant and 
his representative should be provided an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication and to accord the veteran due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).









 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



